Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 6/29/2022 has been entered. Claims 1-10 remain pending in the application. Claim 11 has been canceled.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/30/2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2017/0327963 to Chai et al.
Regarding claim 9, Chai et al. discloses a microneedle mold (mold 22; see Fig. 5d) for manufacturing a microneedle comprising a coating part on a needle tip (the Examiner notes that the recitation “for manufacturing a microneedle comprising a coating part on a needle tip” is an intended use limitation and is not positively recited by the claim), 
wherein the microneedle mold (mold 22) has a double-layered structure (formed by thermoplastic resin sheet 20 and melt layer/raised portions P) in which a second layer (melt layer/raised portions P) comprising a masking film having holes (see Fig. 5D) is attached on top of a first layer (thermoplastic resin layer 20) comprising a mold structure having microneedle-shaped fine engraved patterns (recessed pattern 20A), and wherein there is no misalignment between the holes of the masking film (melt layer/raised portions P) and the microneedle-shaped fine engraved patterns (recessed pattern 20A).
Regarding claim 10, Chai et al. discloses the claimed invention as discussed above concerning claim 9, and Chai et al. further discloses that the mold structure is a metal engraved mold, a ceramic engraved mold or a resin engraved mold (the mold structure layer 20 is a thermoplastic resin; paragraph 126; engraved see paragraphs 124-126).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2017/0050010 to McAllister et al.
Regarding claim 9, McAllister et al. discloses a microneedle mold (mold 1600; see Fig. 16) for manufacturing a microneedle comprising a coating part on a needle tip (the Examiner notes that the recitation “for manufacturing a microneedle comprising a coating part on a needle tip” is an intended use limitation and is not positively recited by the claim), 
wherein the microneedle mold (mold 1600) has a double-layered structure (formed by upper portion 1601 and lower portion 1602) in which a second layer (upper portion 1601) comprising a masking film having holes (upper cavities 1620; see Fig. 16) is attached on top of a first layer (lower portion 1602) comprising a mold structure having microneedle-shaped fine engraved patterns (openings 1622), and wherein there is no misalignment between the holes (upper cavities 1620) of the masking film (upper portion 1601) and the microneedle-shaped fine engraved patterns (openings 1622).
Regarding claim 10, McAllister et al. discloses the claimed invention as discussed above concerning claim 9, and Chai et al. further discloses that the mold structure is a metal engraved (milled, grinded, drilled lasered, etc.; paragraph 95) mold (paragraph 89), a ceramic engraved (milled, grinded, drilled lasered, etc.; paragraph 95) mold (paragraph 89) or a resin engraved mold.

Allowable Subject Matter
Claims 1-8 are allowed.
Response to Arguments
Applicant’s arguments with respect to the claim(s) submitted 6/29/2022 have been considered and are persuasive in part and moot in part.
Regarding claim 1, Applicant’s amendment has overcome the art of record.
Regarding claims 9-10, Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783